
	
		I
		111th CONGRESS
		1st Session
		H. R. 3005
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Graves introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To expedite the increased supply and availability of
		  energy to our Nation.
	
	
		1.Short titleThis Act may be cited as the
			 Streamlining America’s Various Energy
			 Needs Act.
		2.PolicyIt is the policy of the United States that
			 executive branch agencies should take appropriate actions, to the extent
			 consistent with applicable law, to expedite projects that will increase the
			 production, transmission, or conservation of energy.
		3.Actions to
			 expedite energy-related projectsFor energy-related projects, Federal
			 agencies shall, to the extent consistent with applicable law, expedite their
			 review of permits and take other actions as necessary to accelerate the
			 completion of such projects, while maintaining safety, public health, and
			 environmental protections.
		4.Interagency Task
			 Force
			(a)EstablishmentThere is established an interagency task
			 force to—
				(1)monitor and assist
			 Federal agencies in their efforts to comply with this Act; and
				(2)monitor and assist
			 such agencies in setting up appropriate mechanisms to coordinate Federal,
			 State, tribal, and local permitting in geographic areas where increased
			 permitting activity is expected.
				(b)CompositionThe
			 task force shall be composed of representatives from the Departments of State,
			 the Treasury, Defense, Agriculture, Housing and Urban Development, Justice,
			 Commerce, Transportation, the Interior, Labor, Education, Health and Human
			 Services, Energy, and Veterans Affairs, the Environmental Protection Agency,
			 the Central Intelligence Agency, the General Services Administration, the
			 Office of Management and Budget, the Council of Economic Advisers, the Domestic
			 Policy Council, and the National Economic Council, and such other
			 representatives as the Chairman of the Council on Environmental Quality
			 considers appropriate.
			(c)Chair;
			 administrationThe task force shall be chaired by the Chairman of
			 the Council on Environmental Quality and housed at the Department of Energy for
			 administrative purposes.
			5.Judicial
			 reviewNothing in this Act
			 shall affect judicial review of an agency action. This Act is intended only to
			 improve the internal management of the Federal Government and does not create
			 any right or benefit, substantive or procedural, enforceable at law or equity
			 by a party against the United States, its agencies or instrumentalities, its
			 officers or employees, or any other person.
		
